 1   Gregg S. Kleiner, State Bar No. 141311
     RINCON LAW LLP
 2   268 Bush Street, Suite 3335
     San Francisco, CA 94104
 3   Telephone No.: 415-672-5991
     Facsimile No.: 415-680-1712
 4   Email: gkleiner@rinconlawllp.com
 5
     Counsel for DORIS A. KAELIN,
 6   Trustee in Bankruptcy

 7

 8                             UNITED STATES BANKRUPTCY COURT

 9                              NORTHERN DISTRICT OF CALIFORNIA

10                                         SAN JOSE DIVISION

11   In re                                               Case No. 18-50398 MEH
                                                         Chapter 7
12                                                       Hon. M. Elaine Hammond
             TECHSHOP, INC.,
13                                                       OBJECTION TO CLAIMS
                    Debtor.                              121-126 AND 155
14
                                                         (North American Bancard Holdings, LLC)
15
                                                         [No Hearing Required Unless Requested]
16
     TO:     North American Bancard Holdings, LLC
17
             c/o Weltman, Weinberg & Reis Co. LPA, Attn: Scott D. Fink:
18
19           PLEASE TAKE NOTICE THAT Doris Kaelin, Chapter 7 Trustee (“Trustee”) of the estate

20   of TechShop, Inc. (“Debtor”), files this omnibus objection to the claims that you have filed against

21   the Debtor’s bankruptcy estate, detailed in the attached Schedule 1. True and correct copies of the

22   claims (without exhibits or attachments) are attached to this Objection Exhibits A through G. If the

23   Trustee’s objection to your claims is sustained, they will be disallowed as claims against the

24   Debtor’s estate.

25   I.      BACKGROUND

26           The Debtor filed a voluntary petition under Chapter 7 of the Bankruptcy Code on February

27   26, 2018 (“Petition Date”). Prior to the Petition Date, the Debtor operated approximately ten do-it-

28   yourself fabrication shops in California, Texas, Detroit, Arizona and other locations in the United


Case: 18-50398      Doc# 332     Filed: 04/06/21     Entered: 04/06/21 08:41:39       Page 1 of        1
                                             24
 1   States. The Debtor operated all of its do-it-yourself fabrication shops as separate legal entities, with

 2   names such as: “TechShop SoMA LLC,” “TechShop Peninsula LLC,” “TechShop Mid-Peninsula

 3   LLC,” “TechShop San Jose LLC,” “TechShop Brooklyn LLC,” “TechShop Austin LLC,”

 4   “TechShop Phoenix LLC,” “TechShop Los Angeles LLC,” “TechShop Detroit LLC,” “TechShop

 5   Annapolis LLC,” “TechShop St. Louis LLC,” and “TechShop New York LLC” (collectively, the

 6   “LLCs”). Each of these limited liability companies are separate, distinct entities from the Debtor.

 7   The LLCs incurred liabilities and obligations to third parties, which liabilities and obligations are

 8   not debts of the Debtor. The assets of the LLCs are not part of the Debtor’s bankruptcy estate.

 9          The Trustee has reviewed your claims and, based on the claims and attachments to those

10   claims, the Trustee has concluded that the sums you assert are due and owing by the Debtor are, in

11   fact, obligations of one or more of the LLCs.

12          If the Trustee’s objection to your claims is sustained, the claims will be disallowed as claims

13   against the Debtor’s estate. This is because the claims, as noted above, are not obligations of the

14   Debtor but are, again, obligations of separate legal entities, the respective LLCs. Parties with

15   questions or concerns are welcome to contact the undersigned at gkleiner@rinconlawllp.com.

16          WHEREFORE, the Trustee prays for an order disallowing Claims 121, 122, 123, 124, 125,

17   126 and 155 filed by North American Bancard Holdings, LLC in their entirety.

18
19   DATED: April 6, 2021                  RINCON LAW LLP

20

21
                                           By: /s/ Gregg S. Kleiner
22                                             GREGG S. KLEINER
                                               Counsel for DORIS A. KAELIN,
23                                             Trustee in Bankruptcy
24

25

26

27

28

Case: 18-50398      Doc# 332      Filed: 04/06/21     Entered: 04/06/21 08:41:39         Page 2 of         2
                                              24
                                               SCHEDULE 1
                         In re TechShop, Inc., Chapter 7 Case No. 18-50398 MEH
                 OBJECTIONS TO CLAIMS OF NORTH AMERICAN BANCARD HOLDINGS, LLC
                                       (Claims 121-126 and 155)

EXHIBIT NAME            CLAIM     DATE           CLAIM BASIS FOR OBJECTION             RELIEF REQUESTED IN
NO.                      NO.      FILED        AMOUNT                                  OBJECTION

A.     North American   121     6/26/2018      $3,177.75 Attachments to claim          Claim disallowed in its
       Bancard                                           reflects debt of non-debtor   entirety, not an obligation
       Holdings, LLC                                     subsidiary, “TechShop San     of Debtor, TechShop, Inc.
                                                         Jose LLC” and/or “TechShop
                                                         Detroit LLC”

B.     North American   122     6/26/2018      $8,075.77 Attachments to claim          Claim disallowed in its
       Bancard                                           reflects debt of non-debtor   entirety, not an obligation
       Holdings, LLC                                     subsidiary, “TechShop San     of Debtor, TechShop, Inc.
                                                         Jose LLC” and/or “TechShop
                                                         Mid Peninsula”

C.     North American   123     6/26/2018      $5,558.26 Attachments to claim          Claim disallowed in its
       Bancard                                           reflects debt of non-debtor   entirety, not an obligation
       Holdings, LLC                                     subsidiary, “TechShop San     of Debtor, TechShop, Inc.
                                                         Jose LLC” and/or “TechShop
                                                         Brooklyn LLC”

D.     North American   124     6/26/2018     $10,435.78 Attachments to claim          Claim disallowed in its
       Bancard                                           reflects debt of non-debtor   entirety, not an obligation
       Holdings, LLC                                     subsidiary, “TechShop San     of Debtor, TechShop, Inc.
                                                         Jose LLC” and/or “TechShop
                                                         Austin LLC”

E.     North American   125     6/26/2018      $5,876.74 Attachments to claim          Claim disallowed in its
       Bancard                                           reflects debt of non-debtor   entirety, not an obligation
       Holdings, LLC                                     subsidiary, “TechShop San     of Debtor, TechShop, Inc.
                                                         Jose LLC” and/or “TechShop
                                                         St Louis LLC”

F.     North American   126     6/26/2018      $3,225.98 Attachments to claim          Claim disallowed in its
       Bancard                                           reflects debt of non-debtor   entirety, not an obligation
       Holdings, LLC                                     subsidiary, “TechShop San     of Debtor, TechShop, Inc.
                                                         Jose LLC”

G.     North American   155     6/26/2018     $16,003.06 Attachments to claim        Claim disallowed in its
       Bancard                                           reflects debt of non-debtor entirety, not an obligation
       Holdings, LLC                                     subsidiary, “TechShop Soma of Debtor, TechShop, Inc.
                                                         LLC”




                                                       1
       Case: 18-50398     Doc# 332        Filed: 04/06/21   Entered: 04/06/21 08:41:39       Page 3 of
                                                      24
     Fill in this information to identify the case:



     Debtor 1 TechShop, Inc.

     Debtor 2
     (Spouse if filing)

     United States Bankruptcy Court for the: Northern District of California (San Jose)

     Case number 18-50398
     WWR # 021408656


Official Form 410
Proof of Claim                                                                                                                                  04/16
Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.

Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts,
judgments, mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not
available, explain in an attachment.

A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.

Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received


Part 1:         Identify the Claim


1. Who is the current            North American Bancard Holdings, LLC
   Creditor?                     Name of the current creditor (the person or entity to be paid for this claim)

                                 Other names the creditor used with debtor:

2. Has this claim been
                                      No
   acquired from
   someone else?
                                      Yes. From whom?


3. Where should notices          Wherenotices to the creditor should be sent?             Whereshould payments to the creditor be sent? (if
   and payments to the                                                                    different)
   creditor be sent?
                                 North American Bancard Holdings, LLC                     Weltman, Weinberg & Reis Co. LPA
   Federal Rule of               c/o Weltman, Weinberg & Reis Co. LPA                     P.O. Box 93784
   Bankruptcy Procedure          323 W. Lakeside Avenue Ste 200                           Cleveland, OH 44113
   (FRBP) 2002(g)                Cleveland, OH 44113

                                 877 338 9484
                                 bronationalecf@weltman.com

                                 Uniform claim identifier for electronic payments in chapter 13 (if you use one):


4. Does this claim amend                No
   one already filed?
                                        Yes. Claim number on court claims registry (if known)                                 Filed on


5. Do you know if anyone                No
   else has filed a proof of
   claim for this claim?                Yes. Who made the earlier filing?




Official Form 410                                               Proof of Claim                                                                  page 1
                    Case 18-50398       Claim 121            Filed 06/26/18           Desc Main Document                        Page 1 of 9
                                                                                                                                EXHIBIT A
        Case: 18-50398               Doc# 332           Filed: 04/06/21             Entered: 04/06/21 08:41:39                           Page 4 of
                                                                    24
Part 2:         Give information About the Claim As of the Date the Case Was Filed

6. Do you have any number            No
   you use to identify the
   debtor?                          Yes.. Last 4 digits of the debtor’s account or any number you use to identify the debtor: 1714


7. How much is the claim?             $3,177.75 Does this amount include interest or other charges?

                                                                 No

                                                                 Yes. Attach a statement itemizing, fees, expenses or other
                                                                      charges required by Bankruptcy Rule 3001 ( c) (2) (A).



8. What is the basis of the      Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card
   Claim
                                 Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).

                                 Limit disclosing information that is entitled to privacy, such as health care information.

                                 Credit Card Processing Services


9. Is all or part of the claim              No
   Secured
                                           Yes The claim is secured by a lien on property

                                 Nature of property:

                                          Real estate

                                          Motor Vehicle

                                          Other. Describe:

                                 Basis for perfection:

                                 Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for
                                 example, a mortgage, lien, certificate of title, financing statement, or other document that shows the lien has
                                 been filed or recorded.)

                                 Value of property:                                  $

                                 Amount of the claim that is secured:                $

                                 Amount of the claim that is unsecured:               $         (The sum of the secured and unsecured
                                                                                                 Amounts should match the amount in line 7.)


                                 Amount necessary to cure any default as of the date of the petition: $


                                 Annual Interest Rate (when case was filed)                    %

                                          Fixed

                                          Variable


                                     No
10. Is this claim based
    on a lease?                      Yes Amount necessary to cure any default as of the date of the petition.                 $


11. Is this claim subject to a       No
    right of setoff?
                                     Yes. Identify the property:



Official Form 410                                                           Proof of Claim                                                            page 2
                    Case 18-50398      Claim 121             Filed 06/26/18                  Desc Main Document                      Page 2 of 9
                                                                                                                                      EXHIBIT A
             Case: 18-50398           Doc# 332             Filed: 04/06/21                   Entered: 04/06/21 08:41:39                   Page 5 of
                                                                       24
12 Is all or part of the claim
   entitled to priority under            No
   11 U.S.C. § 507(a)
                                         Yes.     Check one:                                                                                     Amount entitled to
    A claim may be partly                                                                                                                        priority
    priority and partly                         Domestic support obligations (including alimony and child support) under
    non priority. For example,                  11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).                                                           $
    in some categories, the
    law limits the amount                       Up to $2,850* of deposits toward purchase, lease, or rental of property or services              $
    entitled to priority.                       for personal, family, or household use. 11 U.S.C. § 507(a)(7)

                                                Wages, salaries or commissions (up to $12,850*) earned within 180 days before
                                                the Bankruptcy petition is filed or the debtor’s business ends, whichever is earlier.            $
                                                11 U.S.C. § 507(a)(4)

                                              Taxes or penalties owed to governmental units. 11 U.S.C § 507(a)(8).                               $

                                              Contributions to an employee benefit plan. 11 U.S.C § 507(a)(5)                                    $

                                              Other. Specify subsection of 11 U.S.C § 507(a)(_) that applies.                                    $

                                         * Amounts are subject to adjustment on 4/01/19 and every 3 years after that for cases begun after the date of adjustment.




Part 3:         Sign Below


The person completing            Check the appropriate box:
this proof of claim must
sign and date it.
                                          I am the creditor.
FRBP 9011(B).
                                         I am the creditor’s attorney or authorized agent.
If you file this claim
electronically, FRBP                     I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
5005(a)(2) authorizes courts
to establish local rules
specifying what a signature
Is.
                                 I understand that an authorized signature on this Proof of Claim serves as an acknowledgement that when calculating
                                 the amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.
A person who files a
fraudulent claim could be
                                 I have examined the information in this Proof of Claim and have reasonable belief that the information is true
fined up to $500,000,
                                 and correct.
imprisoned for up to 5
years or both.
                                 I declare under penalty of perjury that the foregoing is true and correct.
18 U.S.C. §§ 152, 157 and
3571.
                                 Executed on date 06/21/2018
                                                  MM / DD / YYYY

                                 /S/ Scott D. Fink
                                  Signature

                                 Print the name of the person who is completing and signing this claim:

                                 Name                   Scott D. Fink

                                 Title                  Agent for Creditor

                                 Company                Weltman, Weinberg & Reis Co., LPA
                                                        Identify the corporate servicer as the company if the authorized agent is a servicer.


                                 Address                323 W. Lakeside Avenue
                                                        Cleveland, OH 44113

                                 Contact phone          877 338 9484                                  Email bronationalecf@weltman.com




Official Form 410                                                             Proof of Claim                                                                         page 3
                    Case 18-50398         Claim 121             Filed 06/26/18                 Desc Main Document                       Page 3 of 9
                                                                                                                                            EXHIBIT A
           Case: 18-50398                Doc# 332              Filed: 04/06/21                 Entered: 04/06/21 08:41:39                            Page 6 of
                                                                           24
     Fill in this information to identify the case:



     Debtor 1 TechShop, Inc.

     Debtor 2
     (Spouse if filing)

     United States Bankruptcy Court for the: Northern District of California (San Jose)

     Case number 18-50398
     WWR # 021408653


Official Form 410
Proof of Claim                                                                                                                                  04/16
Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.

Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts,
judgments, mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not
available, explain in an attachment.

A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.

Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received


Part 1:         Identify the Claim


1. Who is the current            North American Bancard Holdings, LLC
   Creditor?                     Name of the current creditor (the person or entity to be paid for this claim)

                                 Other names the creditor used with debtor:

2. Has this claim been
                                      No
   acquired from
   someone else?
                                      Yes. From whom?


3. Where should notices          Wherenotices to the creditor should be sent?             Whereshould payments to the creditor be sent? (if
   and payments to the                                                                    different)
   creditor be sent?
                                 North American Bancard Holdings, LLC                     Weltman, Weinberg & Reis Co. LPA
   Federal Rule of               c/o Weltman, Weinberg & Reis Co. LPA                     P.O. Box 93784
   Bankruptcy Procedure          323 W. Lakeside Avenue Ste 200                           Cleveland, OH 44113
   (FRBP) 2002(g)                Cleveland, OH 44113

                                 877 338 9484
                                 bronationalecf@weltman.com

                                 Uniform claim identifier for electronic payments in chapter 13 (if you use one):


4. Does this claim amend                No
   one already filed?
                                        Yes. Claim number on court claims registry (if known)                                 Filed on


5. Do you know if anyone                No
   else has filed a proof of
   claim for this claim?                Yes. Who made the earlier filing?




Official Form 410                                               Proof of Claim                                                                  page 1
                    Case 18-50398      Claim 122            Filed 06/26/18           Desc Main Document                        Page 1 of 10
                                                                                                                                EXHIBIT B
        Case: 18-50398               Doc# 332           Filed: 04/06/21             Entered: 04/06/21 08:41:39                           Page 7 of
                                                                    24
Part 2:         Give information About the Claim As of the Date the Case Was Filed

6. Do you have any number            No
   you use to identify the
   debtor?                          Yes.. Last 4 digits of the debtor’s account or any number you use to identify the debtor: 1713


7. How much is the claim?             $8,075.77 Does this amount include interest or other charges?

                                                                 No

                                                                 Yes. Attach a statement itemizing, fees, expenses or other
                                                                      charges required by Bankruptcy Rule 3001 ( c) (2) (A).



8. What is the basis of the      Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card
   Claim
                                 Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).

                                 Limit disclosing information that is entitled to privacy, such as health care information.

                                 Credit Card Processing Services


9. Is all or part of the claim              No
   Secured
                                           Yes The claim is secured by a lien on property

                                 Nature of property:

                                          Real estate

                                          Motor Vehicle

                                          Other. Describe:

                                 Basis for perfection:

                                 Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for
                                 example, a mortgage, lien, certificate of title, financing statement, or other document that shows the lien has
                                 been filed or recorded.)

                                 Value of property:                                  $

                                 Amount of the claim that is secured:                $

                                 Amount of the claim that is unsecured:               $         (The sum of the secured and unsecured
                                                                                                 Amounts should match the amount in line 7.)


                                 Amount necessary to cure any default as of the date of the petition: $


                                 Annual Interest Rate (when case was filed)                    %

                                          Fixed

                                          Variable


                                     No
10. Is this claim based
    on a lease?                      Yes Amount necessary to cure any default as of the date of the petition.                 $


11. Is this claim subject to a       No
    right of setoff?
                                     Yes. Identify the property:



Official Form 410                                                           Proof of Claim                                                             page 2
                    Case 18-50398     Claim 122             Filed 06/26/18                   Desc Main Document                      Page 2 of 10
                                                                                                                                       EXHIBIT B
             Case: 18-50398           Doc# 332             Filed: 04/06/21                   Entered: 04/06/21 08:41:39                    Page 8 of
                                                                       24
12 Is all or part of the claim
   entitled to priority under            No
   11 U.S.C. § 507(a)
                                         Yes.     Check one:                                                                                     Amount entitled to
    A claim may be partly                                                                                                                        priority
    priority and partly                         Domestic support obligations (including alimony and child support) under
    non priority. For example,                  11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).                                                           $
    in some categories, the
    law limits the amount                       Up to $2,850* of deposits toward purchase, lease, or rental of property or services              $
    entitled to priority.                       for personal, family, or household use. 11 U.S.C. § 507(a)(7)

                                                Wages, salaries or commissions (up to $12,850*) earned within 180 days before
                                                the Bankruptcy petition is filed or the debtor’s business ends, whichever is earlier.            $
                                                11 U.S.C. § 507(a)(4)

                                              Taxes or penalties owed to governmental units. 11 U.S.C § 507(a)(8).                               $

                                              Contributions to an employee benefit plan. 11 U.S.C § 507(a)(5)                                    $

                                              Other. Specify subsection of 11 U.S.C § 507(a)(_) that applies.                                    $

                                         * Amounts are subject to adjustment on 4/01/19 and every 3 years after that for cases begun after the date of adjustment.




Part 3:         Sign Below


The person completing            Check the appropriate box:
this proof of claim must
sign and date it.
                                          I am the creditor.
FRBP 9011(B).
                                         I am the creditor’s attorney or authorized agent.
If you file this claim
electronically, FRBP                     I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
5005(a)(2) authorizes courts
to establish local rules
specifying what a signature
Is.
                                 I understand that an authorized signature on this Proof of Claim serves as an acknowledgement that when calculating
                                 the amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.
A person who files a
fraudulent claim could be
                                 I have examined the information in this Proof of Claim and have reasonable belief that the information is true
fined up to $500,000,
                                 and correct.
imprisoned for up to 5
years or both.
                                 I declare under penalty of perjury that the foregoing is true and correct.
18 U.S.C. §§ 152, 157 and
3571.
                                 Executed on date 06/21/2018
                                                  MM / DD / YYYY

                                 /S/ Scott D. Fink
                                  Signature

                                 Print the name of the person who is completing and signing this claim:

                                 Name                   Scott D. Fink

                                 Title                  Agent for Creditor

                                 Company                Weltman, Weinberg & Reis Co., LPA
                                                        Identify the corporate servicer as the company if the authorized agent is a servicer.


                                 Address                323 W. Lakeside Avenue
                                                        Cleveland, OH 44113

                                 Contact phone          877 338 9484                                  Email bronationalecf@weltman.com




Official Form 410                                                             Proof of Claim                                                                         page 3
                    Case 18-50398        Claim 122             Filed 06/26/18                  Desc Main Document                      Page 3 of 10
                                                                                                                                            EXHIBIT B
           Case: 18-50398                Doc# 332              Filed: 04/06/21                 Entered: 04/06/21 08:41:39                            Page 9 of
                                                                           24
     Fill in this information to identify the case:



     Debtor 1 TechShop, Inc.

     Debtor 2
     (Spouse if filing)

     United States Bankruptcy Court for the: Northern District of California (San Jose)

     Case number 18-50398
     WWR # 021408645


Official Form 410
Proof of Claim                                                                                                                                  04/16
Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.

Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts,
judgments, mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not
available, explain in an attachment.

A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.

Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received


Part 1:         Identify the Claim


1. Who is the current            North American Bancard Holdings, LLC
   Creditor?                     Name of the current creditor (the person or entity to be paid for this claim)

                                 Other names the creditor used with debtor:

2. Has this claim been
                                       No
   acquired from
   someone else?
                                      Yes. From whom?


3. Where should notices          Wherenotices to the creditor should be sent?             Whereshould payments to the creditor be sent? (if
   and payments to the                                                                    different)
   creditor be sent?
                                 North American Bancard Holdings, LLC                     Weltman, Weinberg & Reis Co. LPA
   Federal Rule of               c/o Weltman, Weinberg & Reis Co. LPA                     P.O. Box 93784
   Bankruptcy Procedure          323 W. Lakeside Avenue Ste 200                           Cleveland, OH 44113
   (FRBP) 2002(g)                Cleveland, OH 44113

                                 877 338 9484
                                 bronationalecf@weltman.com

                                 Uniform claim identifier for electronic payments in chapter 13 (if you use one):


4. Does this claim amend                No
   one already filed?
                                        Yes. Claim number on court claims registry (if known)                                 Filed on


5. Do you know if anyone                No
   else has filed a proof of
   claim for this claim?                Yes. Who made the earlier filing?




Official Form 410                                               Proof of Claim                                                                  page 1
                    Case 18-50398      Claim 123            Filed 06/26/18           Desc Main Document                        Page 1 of 10
                                                                                                                                EXHIBIT C
      Case: 18-50398                 Doc# 332          Filed: 04/06/21             Entered: 04/06/21 08:41:39                            Page 10 of
                                                                    24
Part 2:         Give information About the Claim As of the Date the Case Was Filed

6. Do you have any number            No
   you use to identify the
   debtor?                          Yes.. Last 4 digits of the debtor’s account or any number you use to identify the debtor: 1608


7. How much is the claim?             $5,558.26 Does this amount include interest or other charges?

                                                                 No

                                                                 Yes. Attach a statement itemizing, fees, expenses or other
                                                                      charges required by Bankruptcy Rule 3001 ( c) (2) (A).



8. What is the basis of the      Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card
   Claim
                                 Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).

                                 Limit disclosing information that is entitled to privacy, such as health care information.

                                 Credit Card Processing Services


9. Is all or part of the claim              No
   Secured
                                           Yes The claim is secured by a lien on property

                                 Nature of property:

                                          Real estate

                                          Motor Vehicle

                                          Other. Describe:

                                 Basis for perfection:

                                 Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for
                                 example, a mortgage, lien, certificate of title, financing statement, or other document that shows the lien has
                                 been filed or recorded.)

                                 Value of property:                                  $

                                 Amount of the claim that is secured:                $

                                 Amount of the claim that is unsecured:               $         (The sum of the secured and unsecured
                                                                                                 Amounts should match the amount in line 7.)


                                 Amount necessary to cure any default as of the date of the petition: $


                                 Annual Interest Rate (when case was filed)                    %

                                          Fixed

                                          Variable


                                     No
10. Is this claim based
    on a lease?                      Yes Amount necessary to cure any default as of the date of the petition.                 $


11. Is this claim subject to a       No
    right of setoff?
                                     Yes. Identify the property:



Official Form 410                                                           Proof of Claim                                                             page 2
                    Case 18-50398     Claim 123             Filed 06/26/18                   Desc Main Document                      Page 2 of 10
                                                                                                                                       EXHIBIT C
           Case: 18-50398            Doc# 332             Filed: 04/06/21                    Entered: 04/06/21 08:41:39                   Page 11 of
                                                                       24
12 Is all or part of the claim
   entitled to priority under            No
   11 U.S.C. § 507(a)
                                         Yes.     Check one:                                                                                     Amount entitled to
    A claim may be partly                                                                                                                        priority
    priority and partly                         Domestic support obligations (including alimony and child support) under
    non priority. For example,                  11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).                                                           $
    in some categories, the
    law limits the amount                       Up to $2,850* of deposits toward purchase, lease, or rental of property or services              $
    entitled to priority.                       for personal, family, or household use. 11 U.S.C. § 507(a)(7)

                                                Wages, salaries or commissions (up to $12,850*) earned within 180 days before
                                                the Bankruptcy petition is filed or the debtor’s business ends, whichever is earlier.            $
                                                11 U.S.C. § 507(a)(4)

                                              Taxes or penalties owed to governmental units. 11 U.S.C § 507(a)(8).                               $

                                              Contributions to an employee benefit plan. 11 U.S.C § 507(a)(5)                                    $

                                              Other. Specify subsection of 11 U.S.C § 507(a)(_) that applies.                                    $

                                         * Amounts are subject to adjustment on 4/01/19 and every 3 years after that for cases begun after the date of adjustment.




Part 3:         Sign Below


The person completing            Check the appropriate box:
this proof of claim must
sign and date it.
                                          I am the creditor.
FRBP 9011(B).
                                         I am the creditor’s attorney or authorized agent.
If you file this claim
electronically, FRBP                     I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
5005(a)(2) authorizes courts
to establish local rules
specifying what a signature
Is.
                                 I understand that an authorized signature on this Proof of Claim serves as an acknowledgement that when calculating
                                 the amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.
A person who files a
fraudulent claim could be
                                 I have examined the information in this Proof of Claim and have reasonable belief that the information is true
fined up to $500,000,
                                 and correct.
imprisoned for up to 5
years or both.
                                 I declare under penalty of perjury that the foregoing is true and correct.
18 U.S.C. §§ 152, 157 and
3571.
                                 Executed on date 06/21/2018
                                                  MM / DD / YYYY

                                 /S/ Scott D. Fink
                                  Signature

                                 Print the name of the person who is completing and signing this claim:

                                 Name                   Scott D. Fink

                                 Title                  Agent for Creditor

                                 Company                Weltman, Weinberg & Reis Co., LPA
                                                        Identify the corporate servicer as the company if the authorized agent is a servicer.


                                 Address                323 W. Lakeside Avenue
                                                        Cleveland, OH 44113

                                 Contact phone          877 338 9484                                  Email bronationalecf@weltman.com




Official Form 410                                                             Proof of Claim                                                                         page 3
                    Case 18-50398        Claim 123             Filed 06/26/18                  Desc Main Document                      Page 3 of 10
                                                                                                                                            EXHIBIT C
          Case: 18-50398            Doc# 332                Filed: 04/06/21                    Entered: 04/06/21 08:41:39                         Page 12 of
                                                                         24
     Fill in this information to identify the case:



     Debtor 1 TechShop, Inc.

     Debtor 2
     (Spouse if filing)

     United States Bankruptcy Court for the: Northern District of California (San Jose)

     Case number 18-50398
     WWR # 021408644


Official Form 410
Proof of Claim                                                                                                                                  04/16
Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.

Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts,
judgments, mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not
available, explain in an attachment.

A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.

Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received


Part 1:         Identify the Claim


1. Who is the current            North American Bancard Holdings, LLC
   Creditor?                     Name of the current creditor (the person or entity to be paid for this claim)

                                 Other names the creditor used with debtor:

2. Has this claim been
                                       No
   acquired from
   someone else?
                                      Yes. From whom?


3. Where should notices          Wherenotices to the creditor should be sent?             Whereshould payments to the creditor be sent? (if
   and payments to the                                                                    different)
   creditor be sent?
                                 North American Bancard Holdings, LLC                     Weltman, Weinberg & Reis Co. LPA
   Federal Rule of               c/o Weltman, Weinberg & Reis Co. LPA                     P.O. Box 93784
   Bankruptcy Procedure          323 W. Lakeside Avenue Ste 200                           Cleveland, OH 44113
   (FRBP) 2002(g)                Cleveland, OH 44113

                                 877 338 9484
                                 bronationalecf@weltman.com

                                 Uniform claim identifier for electronic payments in chapter 13 (if you use one):


4. Does this claim amend                No
   one already filed?
                                        Yes. Claim number on court claims registry (if known)                                 Filed on


5. Do you know if anyone                No
   else has filed a proof of
   claim for this claim?                Yes. Who made the earlier filing?




Official Form 410                                               Proof of Claim                                                                  page 1
                    Case 18-50398      Claim 124            Filed 06/26/18           Desc Main Document                        Page 1 of 10
                                                                                                                                EXHIBIT D
      Case: 18-50398                 Doc# 332          Filed: 04/06/21             Entered: 04/06/21 08:41:39                            Page 13 of
                                                                    24
Part 2:         Give information About the Claim As of the Date the Case Was Filed

6. Do you have any number            No
   you use to identify the
   debtor?                          Yes.. Last 4 digits of the debtor’s account or any number you use to identify the debtor: 9299


7. How much is the claim?             $10,435.78 Does this amount include interest or other charges?

                                                                 No

                                                                 Yes. Attach a statement itemizing, fees, expenses or other
                                                                      charges required by Bankruptcy Rule 3001 ( c) (2) (A).



8. What is the basis of the      Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card
   Claim
                                 Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).

                                 Limit disclosing information that is entitled to privacy, such as health care information.

                                 Credit Card Processing Services


9. Is all or part of the claim              No
   Secured
                                           Yes The claim is secured by a lien on property

                                 Nature of property:

                                          Real estate

                                          Motor Vehicle

                                          Other. Describe:

                                 Basis for perfection:

                                 Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for
                                 example, a mortgage, lien, certificate of title, financing statement, or other document that shows the lien has
                                 been filed or recorded.)

                                 Value of property:                                  $

                                 Amount of the claim that is secured:                $

                                 Amount of the claim that is unsecured:               $         (The sum of the secured and unsecured
                                                                                                 Amounts should match the amount in line 7.)


                                 Amount necessary to cure any default as of the date of the petition: $


                                 Annual Interest Rate (when case was filed)                    %

                                          Fixed

                                          Variable


                                     No
10. Is this claim based
    on a lease?                      Yes Amount necessary to cure any default as of the date of the petition.                 $


11. Is this claim subject to a       No
    right of setoff?
                                     Yes. Identify the property:



Official Form 410                                                           Proof of Claim                                                             page 2
                    Case 18-50398     Claim 124             Filed 06/26/18                   Desc Main Document                      Page 2 of 10
                                                                                                                                      EXHIBIT D
           Case: 18-50398            Doc# 332             Filed: 04/06/21                    Entered: 04/06/21 08:41:39                   Page 14 of
                                                                       24
12 Is all or part of the claim
   entitled to priority under            No
   11 U.S.C. § 507(a)
                                         Yes.     Check one:                                                                                     Amount entitled to
    A claim may be partly                                                                                                                        priority
    priority and partly                         Domestic support obligations (including alimony and child support) under
    non priority. For example,                  11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).                                                           $
    in some categories, the
    law limits the amount                       Up to $2,850* of deposits toward purchase, lease, or rental of property or services              $
    entitled to priority.                       for personal, family, or household use. 11 U.S.C. § 507(a)(7)

                                                Wages, salaries or commissions (up to $12,850*) earned within 180 days before
                                                the Bankruptcy petition is filed or the debtor’s business ends, whichever is earlier.            $
                                                11 U.S.C. § 507(a)(4)

                                              Taxes or penalties owed to governmental units. 11 U.S.C § 507(a)(8).                               $

                                              Contributions to an employee benefit plan. 11 U.S.C § 507(a)(5)                                    $

                                              Other. Specify subsection of 11 U.S.C § 507(a)(_) that applies.                                    $

                                         * Amounts are subject to adjustment on 4/01/19 and every 3 years after that for cases begun after the date of adjustment.




Part 3:         Sign Below


The person completing            Check the appropriate box:
this proof of claim must
sign and date it.
                                          I am the creditor.
FRBP 9011(B).
                                         I am the creditor’s attorney or authorized agent.
If you file this claim
electronically, FRBP                     I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
5005(a)(2) authorizes courts
to establish local rules
specifying what a signature
Is.
                                 I understand that an authorized signature on this Proof of Claim serves as an acknowledgement that when calculating
                                 the amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.
A person who files a
fraudulent claim could be
                                 I have examined the information in this Proof of Claim and have reasonable belief that the information is true
fined up to $500,000,
                                 and correct.
imprisoned for up to 5
years or both.
                                 I declare under penalty of perjury that the foregoing is true and correct.
18 U.S.C. §§ 152, 157 and
3571.
                                 Executed on date 06/21/2018
                                                  MM / DD / YYYY

                                 /S/ Scott D. Fink
                                  Signature

                                 Print the name of the person who is completing and signing this claim:

                                 Name                   Scott D. Fink

                                 Title                  Agent for Creditor

                                 Company                Weltman, Weinberg & Reis Co., LPA
                                                        Identify the corporate servicer as the company if the authorized agent is a servicer.


                                 Address                323 W. Lakeside Avenue
                                                        Cleveland, OH 44113

                                 Contact phone          877 338 9484                                  Email bronationalecf@weltman.com




Official Form 410                                                             Proof of Claim                                                                         page 3
                    Case 18-50398        Claim 124             Filed 06/26/18                  Desc Main Document                      Page 3 of 10
                                                                                                                                           EXHIBIT D
          Case: 18-50398            Doc# 332                Filed: 04/06/21                    Entered: 04/06/21 08:41:39                         Page 15 of
                                                                         24
     Fill in this information to identify the case:



     Debtor 1 TechShop, Inc.

     Debtor 2
     (Spouse if filing)

     United States Bankruptcy Court for the: Northern District of California (San Jose)

     Case number 18-50398
     WWR # 021408639


Official Form 410
Proof of Claim                                                                                                                                  04/16
Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.

Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts,
judgments, mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not
available, explain in an attachment.

A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.

Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received


Part 1:         Identify the Claim


1. Who is the current            North American Bancard Holdings, LLC
   Creditor?                     Name of the current creditor (the person or entity to be paid for this claim)

                                 Other names the creditor used with debtor:

2. Has this claim been
                                       No
   acquired from
   someone else?
                                      Yes. From whom?


3. Where should notices          Wherenotices to the creditor should be sent?             Whereshould payments to the creditor be sent? (if
   and payments to the                                                                    different)
   creditor be sent?
                                 North American Bancard Holdings, LLC                     Weltman, Weinberg & Reis Co. LPA
   Federal Rule of               c/o Weltman, Weinberg & Reis Co. LPA                     P.O. Box 93784
   Bankruptcy Procedure          323 W. Lakeside Avenue Ste 200                           Cleveland, OH 44113
   (FRBP) 2002(g)                Cleveland, OH 44113

                                 877 338 9484
                                 bronationalecf@weltman.com

                                 Uniform claim identifier for electronic payments in chapter 13 (if you use one):


4. Does this claim amend                No
   one already filed?
                                        Yes. Claim number on court claims registry (if known)                                 Filed on


5. Do you know if anyone                No
   else has filed a proof of
   claim for this claim?                Yes. Who made the earlier filing?




Official Form 410                                               Proof of Claim                                                                  page 1
                    Case 18-50398      Claim 125            Filed 06/26/18           Desc Main Document                        Page 1 of 10
                                                                                                                                EXHIBIT E
      Case: 18-50398                 Doc# 332          Filed: 04/06/21             Entered: 04/06/21 08:41:39                            Page 16 of
                                                                    24
Part 2:         Give information About the Claim As of the Date the Case Was Filed

6. Do you have any number            No
   you use to identify the
   debtor?                          Yes.. Last 4 digits of the debtor’s account or any number you use to identify the debtor: 7974


7. How much is the claim?             $5,876.74 Does this amount include interest or other charges?

                                                                 No

                                                                 Yes. Attach a statement itemizing, fees, expenses or other
                                                                      charges required by Bankruptcy Rule 3001 ( c) (2) (A).



8. What is the basis of the      Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card
   Claim
                                 Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).

                                 Limit disclosing information that is entitled to privacy, such as health care information.

                                 Credit Card Processing Services


9. Is all or part of the claim              No
   Secured
                                           Yes The claim is secured by a lien on property

                                 Nature of property:

                                          Real estate

                                          Motor Vehicle

                                          Other. Describe:

                                 Basis for perfection:

                                 Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for
                                 example, a mortgage, lien, certificate of title, financing statement, or other document that shows the lien has
                                 been filed or recorded.)

                                 Value of property:                                  $

                                 Amount of the claim that is secured:                $

                                 Amount of the claim that is unsecured:               $         (The sum of the secured and unsecured
                                                                                                 Amounts should match the amount in line 7.)


                                 Amount necessary to cure any default as of the date of the petition: $


                                 Annual Interest Rate (when case was filed)                    %

                                          Fixed

                                          Variable


                                     No
10. Is this claim based
    on a lease?                      Yes Amount necessary to cure any default as of the date of the petition.                 $


11. Is this claim subject to a       No
    right of setoff?
                                     Yes. Identify the property:



Official Form 410                                                           Proof of Claim                                                             page 2
                    Case 18-50398     Claim 125             Filed 06/26/18                   Desc Main Document                      Page 2 of 10
                                                                                                                                      EXHIBIT E
           Case: 18-50398            Doc# 332             Filed: 04/06/21                    Entered: 04/06/21 08:41:39                   Page 17 of
                                                                       24
12 Is all or part of the claim
   entitled to priority under            No
   11 U.S.C. § 507(a)
                                         Yes.     Check one:                                                                                     Amount entitled to
    A claim may be partly                                                                                                                        priority
    priority and partly                         Domestic support obligations (including alimony and child support) under
    non priority. For example,                  11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).                                                           $
    in some categories, the
    law limits the amount                       Up to $2,850* of deposits toward purchase, lease, or rental of property or services              $
    entitled to priority.                       for personal, family, or household use. 11 U.S.C. § 507(a)(7)

                                                Wages, salaries or commissions (up to $12,850*) earned within 180 days before
                                                the Bankruptcy petition is filed or the debtor’s business ends, whichever is earlier.            $
                                                11 U.S.C. § 507(a)(4)

                                              Taxes or penalties owed to governmental units. 11 U.S.C § 507(a)(8).                               $

                                              Contributions to an employee benefit plan. 11 U.S.C § 507(a)(5)                                    $

                                              Other. Specify subsection of 11 U.S.C § 507(a)(_) that applies.                                    $

                                         * Amounts are subject to adjustment on 4/01/19 and every 3 years after that for cases begun after the date of adjustment.




Part 3:         Sign Below


The person completing            Check the appropriate box:
this proof of claim must
sign and date it.
                                          I am the creditor.
FRBP 9011(B).
                                         I am the creditor’s attorney or authorized agent.
If you file this claim
electronically, FRBP                     I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
5005(a)(2) authorizes courts
to establish local rules
specifying what a signature
Is.
                                 I understand that an authorized signature on this Proof of Claim serves as an acknowledgement that when calculating
                                 the amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.
A person who files a
fraudulent claim could be
                                 I have examined the information in this Proof of Claim and have reasonable belief that the information is true
fined up to $500,000,
                                 and correct.
imprisoned for up to 5
years or both.
                                 I declare under penalty of perjury that the foregoing is true and correct.
18 U.S.C. §§ 152, 157 and
3571.
                                 Executed on date 06/21/2018
                                                  MM / DD / YYYY

                                 /S/ Scott D. Fink
                                  Signature

                                 Print the name of the person who is completing and signing this claim:

                                 Name                   Scott D. Fink

                                 Title                  Agent for Creditor

                                 Company                Weltman, Weinberg & Reis Co., LPA
                                                        Identify the corporate servicer as the company if the authorized agent is a servicer.


                                 Address                323 W. Lakeside Avenue
                                                        Cleveland, OH 44113

                                 Contact phone          877 338 9484                                  Email bronationalecf@weltman.com




Official Form 410                                                             Proof of Claim                                                                         page 3
                    Case 18-50398        Claim 125             Filed 06/26/18                  Desc Main Document                      Page 3 of 10
                                                                                                                                           EXHIBIT E
          Case: 18-50398            Doc# 332                Filed: 04/06/21                    Entered: 04/06/21 08:41:39                         Page 18 of
                                                                         24
     Fill in this information to identify the case:



     Debtor 1 TechShop, Inc.

     Debtor 2
     (Spouse if filing)

     United States Bankruptcy Court for the: Northern District of California (San Jose)

     Case number 18-50398
     WWR # 021408608


Official Form 410
Proof of Claim                                                                                                                                  04/16
Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.

Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts,
judgments, mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not
available, explain in an attachment.

A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.

Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received


Part 1:         Identify the Claim


1. Who is the current            North American Bancard Holdings, LLC
   Creditor?                     Name of the current creditor (the person or entity to be paid for this claim)

                                 Other names the creditor used with debtor:

2. Has this claim been
                                       No
   acquired from
   someone else?
                                      Yes. From whom?


3. Where should notices          Wherenotices to the creditor should be sent?             Whereshould payments to the creditor be sent? (if
   and payments to the                                                                    different)
   creditor be sent?
                                 North American Bancard Holdings, LLC                     Weltman, Weinberg & Reis Co. LPA
   Federal Rule of               c/o Weltman, Weinberg & Reis Co. LPA                     P.O. Box 93784
   Bankruptcy Procedure          323 W. Lakeside Avenue Ste 200                           Cleveland, OH 44113
   (FRBP) 2002(g)                Cleveland, OH 44113

                                 877 338 9484
                                 bronationalecf@weltman.com

                                 Uniform claim identifier for electronic payments in chapter 13 (if you use one):


4. Does this claim amend                No
   one already filed?
                                        Yes. Claim number on court claims registry (if known)                                 Filed on


5. Do you know if anyone                No
   else has filed a proof of
   claim for this claim?                Yes. Who made the earlier filing?




Official Form 410                                               Proof of Claim                                                                  page 1
                    Case 18-50398      Claim 126            Filed 06/26/18           Desc Main Document                        Page 1 of 10
                                                                                                                                 EXHIBIT F
      Case: 18-50398                 Doc# 332          Filed: 04/06/21             Entered: 04/06/21 08:41:39                            Page 19 of
                                                                    24
Part 2:         Give information About the Claim As of the Date the Case Was Filed

6. Do you have any number            No
   you use to identify the
   debtor?                          Yes.. Last 4 digits of the debtor’s account or any number you use to identify the debtor: 7455


7. How much is the claim?             $3,225.98 Does this amount include interest or other charges?

                                                                 No

                                                                 Yes. Attach a statement itemizing, fees, expenses or other
                                                                      charges required by Bankruptcy Rule 3001 ( c) (2) (A).



8. What is the basis of the      Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card
   Claim
                                 Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).

                                 Limit disclosing information that is entitled to privacy, such as health care information.

                                 Credit Card Processing Services


9. Is all or part of the claim              No
   Secured
                                           Yes The claim is secured by a lien on property

                                 Nature of property:

                                          Real estate

                                          Motor Vehicle

                                          Other. Describe:

                                 Basis for perfection:

                                 Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for
                                 example, a mortgage, lien, certificate of title, financing statement, or other document that shows the lien has
                                 been filed or recorded.)

                                 Value of property:                                  $

                                 Amount of the claim that is secured:                $

                                 Amount of the claim that is unsecured:               $         (The sum of the secured and unsecured
                                                                                                 Amounts should match the amount in line 7.)


                                 Amount necessary to cure any default as of the date of the petition: $


                                 Annual Interest Rate (when case was filed)                    %

                                          Fixed

                                          Variable


                                     No
10. Is this claim based
    on a lease?                      Yes Amount necessary to cure any default as of the date of the petition.                 $


11. Is this claim subject to a       No
    right of setoff?
                                     Yes. Identify the property:



Official Form 410                                                           Proof of Claim                                                             page 2
                    Case 18-50398     Claim 126             Filed 06/26/18                   Desc Main Document                      Page 2 of 10
                                                                                                                                       EXHIBIT F
           Case: 18-50398            Doc# 332             Filed: 04/06/21                    Entered: 04/06/21 08:41:39                   Page 20 of
                                                                       24
12 Is all or part of the claim
   entitled to priority under            No
   11 U.S.C. § 507(a)
                                         Yes.     Check one:                                                                                     Amount entitled to
    A claim may be partly                                                                                                                        priority
    priority and partly                         Domestic support obligations (including alimony and child support) under
    non priority. For example,                  11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).                                                           $
    in some categories, the
    law limits the amount                       Up to $2,850* of deposits toward purchase, lease, or rental of property or services              $
    entitled to priority.                       for personal, family, or household use. 11 U.S.C. § 507(a)(7)

                                                Wages, salaries or commissions (up to $12,850*) earned within 180 days before
                                                the Bankruptcy petition is filed or the debtor’s business ends, whichever is earlier.            $
                                                11 U.S.C. § 507(a)(4)

                                              Taxes or penalties owed to governmental units. 11 U.S.C § 507(a)(8).                               $

                                              Contributions to an employee benefit plan. 11 U.S.C § 507(a)(5)                                    $

                                              Other. Specify subsection of 11 U.S.C § 507(a)(_) that applies.                                    $

                                         * Amounts are subject to adjustment on 4/01/19 and every 3 years after that for cases begun after the date of adjustment.




Part 3:         Sign Below


The person completing            Check the appropriate box:
this proof of claim must
sign and date it.
                                          I am the creditor.
FRBP 9011(B).
                                         I am the creditor’s attorney or authorized agent.
If you file this claim
electronically, FRBP                     I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
5005(a)(2) authorizes courts
to establish local rules
specifying what a signature
Is.
                                 I understand that an authorized signature on this Proof of Claim serves as an acknowledgement that when calculating
                                 the amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.
A person who files a
fraudulent claim could be
                                 I have examined the information in this Proof of Claim and have reasonable belief that the information is true
fined up to $500,000,
                                 and correct.
imprisoned for up to 5
years or both.
                                 I declare under penalty of perjury that the foregoing is true and correct.
18 U.S.C. §§ 152, 157 and
3571.
                                 Executed on date 06/21/2018
                                                  MM / DD / YYYY

                                 /S/ Scott D. Fink
                                  Signature

                                 Print the name of the person who is completing and signing this claim:

                                 Name                   Scott D. Fink

                                 Title                  Agent for Creditor

                                 Company                Weltman, Weinberg & Reis Co., LPA
                                                        Identify the corporate servicer as the company if the authorized agent is a servicer.


                                 Address                323 W. Lakeside Avenue
                                                        Cleveland, OH 44113

                                 Contact phone          877 338 9484                                  Email bronationalecf@weltman.com




Official Form 410                                                             Proof of Claim                                                                         page 3
                    Case 18-50398        Claim 126             Filed 06/26/18                  Desc Main Document                      Page 3 of 10
                                                                                                                                            EXHIBIT F
          Case: 18-50398            Doc# 332                Filed: 04/06/21                    Entered: 04/06/21 08:41:39                         Page 21 of
                                                                         24
     Fill in this information to identify the case:



     Debtor 1 TechShop, Inc.
     Debtor 2
     (Spouse if filing)

     United States Bankruptcy Court for the: Northern District of California (San Jose)

     Case number 18-50398
     WWR # 021408641


Official Form 410
Proof of Claim                                                                                                                                  04/16
Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.

Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts,
judgments, mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not
available, explain in an attachment.

A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.

Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received


Part 1:         Identify the Claim


1. Who is the current            North American Bancard Holdings, LLC
   Creditor?                     Name of the current creditor (the person or entity to be paid for this claim)

                                 Other names the creditor used with debtor:

2. Has this claim been
                                       No
   acquired from
   someone else?
                                      Yes. From whom?


3. Where should notices          Where notices to the creditor should be sent?            Where should payments to the creditor be sent? (if
   and payments to the                                                                    different)
   creditor be sent?
                                 North American Bancard Holdings, LLC                    Weltman, Weinberg & Reis Co. LPA
   Federal Rule of               c/o Weltman, Weinberg & Reis Co. LPA                    P.O. Box 93784
   Bankruptcy Procedure          323 W. Lakeside Avenue Ste 200                          Cleveland, OH 44113
   (FRBP) 2002(g)                Cleveland, OH 44113

                                 877 338 9484
                                 bronationalecf@weltman.com

                                 Uniform claim identifier for electronic payments in chapter 13 (if you use one):


4. Does this claim amend                 No
   one already filed?
                                         Yes. Claim number on court claims registry (if known)                                Filed on


5. Do you know if anyone                 No
   else has filed a proof of
   claim for this claim?                 Yes. Who made the earlier filing?




Official Form 410                                               Proof of Claim                                                                  page 1

                    Case 18-50398      Claim 155             Filed 07/13/18          Desc Main Document                        Page 1 of 19
                                                                                                                                 EXHIBIT G
      Case: 18-50398                 Doc# 332           Filed: 04/06/21            Entered: 04/06/21 08:41:39                            Page 22 of
                                                                     24
Part 2:         Give information About the Claim As of the Date the Case Was Filed

6. Do you have any number            No
   you use to identify the
   debtor?                          Yes.. Last 4 digits of the debtor’s account or any number you use to identify the debtor: 9240


7. How much is the claim?             $16,003.06 Does this amount include interest or other charges?

                                                                 No

                                                                 Yes. Attach a statement itemizing, fees, expenses or other
                                                                      charges required by Bankruptcy Rule 3001 ( c) (2) (A).



8. What is the basis of the      Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card
   Claim
                                 Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).

                                 Limit disclosing information that is entitled to privacy, such as health care information.

                                 Credit Card Processing Services


9. Is all or part of the claim             No
   Secured
                                           Yes The claim is secured by a lien on property

                                 Nature of property:

                                          Real estate

                                          Motor Vehicle

                                          Other. Describe:

                                 Basis for perfection:

                                 Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for
                                 example, a mortgage, lien, certificate of title, financing statement, or other document that shows the lien has
                                 been filed or recorded.)

                                 Value of property:                                  $

                                 Amount of the claim that is secured:                $

                                 Amount of the claim that is unsecured:              $          (The sum of the secured and unsecured
                                                                                                 Amounts should match the amount in line 7.)


                                 Amount necessary to cure any default as of the date of the petition: $


                                 Annual Interest Rate (when case was filed)                    %

                                          Fixed

                                          Variable


                                     No
10. Is this claim based
    on a lease?                      Yes Amount necessary to cure any default as of the date of the petition.                 $


11. Is this claim subject to a       No
    right of setoff?
                                     Yes. Identify the property:



Official Form 410                                                           Proof of Claim                                                             page 2

                    Case 18-50398      Claim 155            Filed 07/13/18                   Desc Main Document                      Page 2 of 19
                                                                                                                                      EXHIBIT G
           Case: 18-50398            Doc# 332             Filed: 04/06/21                    Entered: 04/06/21 08:41:39                   Page 23 of
                                                                       24
12 Is all or part of the claim
   entitled to priority under            No
   11 U.S.C. § 507(a)
                                         Yes.     Check one:                                                                                     Amount entitled to
    A claim may be partly                                                                                                                        priority
    priority and partly                         Domestic support obligations (including alimony and child support) under
    non priority. For example,                  11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).                                                           $
    in some categories, the
    law limits the amount                       Up to $2,850* of deposits toward purchase, lease, or rental of property or services              $
    entitled to priority.                       for personal, family, or household use. 11 U.S.C. § 507(a)(7)

                                                Wages, salaries or commissions (up to $12,850*) earned within 180 days before
                                                the Bankruptcy petition is filed or the debtor’s business ends, whichever is earlier.            $
                                                11 U.S.C. § 507(a)(4)

                                              Taxes or penalties owed to governmental units. 11 U.S.C § 507(a)(8).                               $

                                              Contributions to an employee benefit plan. 11 U.S.C § 507(a)(5)                                    $

                                              Other. Specify subsection of 11 U.S.C § 507(a)(_) that applies.                                    $

                                         * Amounts are subject to adjustment on 4/01/19 and every 3 years after that for cases begun after the date of adjustment.




Part 3:         Sign Below


The person completing
                                 Check the appropriate box:
this proof of claim must
sign and date it.
                                          I am the creditor.
FRBP 9011(B).
                                         I am the creditor’s attorney or authorized agent.
If you file this claim
electronically, FRBP
                                         I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
5005(a)(2) authorizes courts
to establish local rules
specifying what a signature
Is.
                                 I understand that an authorized signature on this Proof of Claim serves as an acknowledgement that when calculating
                                 the amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.
A person who files a
fraudulent claim could be
                                 I have examined the information in this Proof of Claim and have reasonable belief that the information is true
fined up to $500,000,
                                 and correct.
imprisoned for up to 5
years or both.
                                 I declare under penalty of perjury that the foregoing is true and correct.
18 U.S.C. §§ 152, 157 and
3571.
                                 Executed on date 07/13/2018
                                                  MM / DD / YYYY

                                 /S/ Scott D. Fink
                                  Signature

                                 Print the name of the person who is completing and signing this claim:

                                 Name                   Scott D. Fink

                                 Title                   Agent for Creditor

                                 Company                Weltman, Weinberg & Reis Co., LPA
                                                        Identify the corporate servicer as the company if the authorized agent is a servicer.


                                 Address                965 Keynote Circle
                                                        Brooklyn Heights, OH 44131

                                 Contact phone          877 338 9484                                  Email bronationalecf@weltman.com




Official Form 410                                                             Proof of Claim                                                                         page 3

                    Case 18-50398        Claim 155             Filed 07/13/18                  Desc Main Document                      Page 3 of 19
                                                                                                                                           EXHIBIT G
          Case: 18-50398            Doc# 332                 Filed: 04/06/21                   Entered: 04/06/21 08:41:39                         Page 24 of
                                                                          24
